      Case 2:18-cr-00422-SMB Document 1292 Filed 09/09/21 Page 1 of 5



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                                No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                           UNITED STATES’ REPLY IN
21             v.                                        SUPPORT OF MOTION RE BANK
                                                           RECORDS AND SUMMARY
22                                                                EXHIBITS
     Michael Lacey, et al.,
23
                              Defendants.
24
25          Defendants’ response narrows the issues before the Court. Defendants agree that

26   the financial records and IRS income tax returns are admissible. (Doc. 1264 (“Resp.”) at

27   3.) The only issues left for this Court to determine are the admissibility of (1) the nine

28   revenue spreadsheets certified by Carl Ferrer, and (2) the admissibility of the nine proposed


                                                 -1-
     Case 2:18-cr-00422-SMB Document 1292 Filed 09/09/21 Page 2 of 5




 1   summary exhibits.     Because the United States has made a prima facie showing of
 2   authenticity for the nine revenue spreadsheets, those exhibits should be admitted.
 3   Likewise, the summary exhibits should be admitted as summaries to prove content under
 4   Rule 1006.
 5   I.     The Nine Revenue Spreadsheets Have Been Authenticated Through Carl
 6          Ferrer’s Declaration
 7          “The government need only make a prima facie showing of authenticity, as the rule
 8   requires only that the court admit evidence if sufficient proof has been introduced so that a
 9   reasonable juror could find in favor of authenticity or identification.” United States v.
10   Tank, 200 F.3d 627, 630 (9th Cir. 2000). “Once this prima facie showing is made the
11   document in question is admitted; however, the jury is then free to, after considering all
12   the evidence offered on the issue, either to rely on or disregard the document.” JUDGE
13   JAMES CISSELL, FEDERAL CRIMINAL TRIALS 432 (6th ed. 2003). Carl Ferrer’s 902(11)
14   declaration is a prima facie showing of the authenticity for these revenue spreadsheets.
15   (Doc. 1223-10.)
16          Defendants previously raised concerns about Carl Ferrer authenticating other
17   documents through a 902(11) certification.        (Doc. 1139 at 23.)       The Court noted
18   Defendants’ objection, but found that “[a]s the former CEO of Backpage, Ferrer is clearly
19   qualified to certify screenshots of the Backpage website.” (Doc. 1212 at 17-18.) The same
20   reasoning applies with equal force here. Ferrer’s 902(11) declaration (Doc. 1223-10)
21   authenticates nine revenue spreadsheets. He certifies that these spreadsheets were (a) made
22   at or near the time of the occurrence, condition or event of the matters set forth by, or from
23   information transmitted by, a person with knowledge of these matters, (b) kept in the course
24   of regularly conducted business activity, and (c) made as a part of the regular practice of
25   the business activity, by personnel of the business. (Doc. 1223-10.) These records clearly
26   meet the prima facie showing of authenticity. As Backpage’s CEO, Ferrer would be in a
27   position to know if the business’s revenue documents are authentic. Defendants will have
28   an opportunity to cross examine Ferrer. But, as a general matter, the opposing party doesn’t


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1292 Filed 09/09/21 Page 3 of 5




 1   cross examine the witness before the Court determines the admissibility of an exhibit. In
 2   addition, any issues Defendants may have with the accuracy of these spreadsheets goes to
 3   the weight of the evidence, not the admissibility. See United States v. Catabran, 836 F.2d
 4   453, 458 (9th Cir. 1988) (“Any question as to the accuracy of the printouts . . . would have
 5   affected only the weight of the printouts, not their admissibility.”)       These financial
 6   spreadsheets are admissible.
 7   II.    The Summary Exhibits Should Be Admitted
 8          Likewise, the United States’ proposed summary exhibits should be admitted. These
 9   exhibits aren’t pedagogical devices, rather they help prove the content of voluminous
10   writings that cannot be conveniently examined in Court, i.e., financial records. Fed. R.
11   Evid. 1006.
12          As an initial matter, Defendants will have an opportunity to cross examine the
13   United States’ summary witness, United States Postal Inspection Service Postal Inspector
14   Quoc Thai. He’s the witness who prepared these exhibits and will testify about all nine.
15   Again, Defendants won’t have an opportunity to cross examine Inspector Thai until after
16   the Court has ruled on the admissibility of these summary exhibits. If the Court waited to
17   admit these summary exhibits until after Defendants finished their cross examination, then
18   most of the prosecution’s examination would occur in re-direct. That’s not tenable.
19          Defendants’ few specific arguments for why these summary exhibits are
20   inadmissible lack merit. First, they argue that summary exhibit A (Doc. 1223-1) can’t be
21   admitted because the United States has “cherry-pick[ed] transactions.” (Resp. at 5.) But,
22   again, that’s an issue for the jury to resolve. United States v. Soulard, 730 F.2d 1292, 1298
23   (9th Cir. 1984) (“[O]nce adequate foundational showings of authenticity and relevancy
24   have been made, the issue of completeness then bears on the Government’s burden of proof
25   and is an issue for the jury to resolve.”).
26          Defendants also complain that because the exhibit is presented as a “compilation of
27   flowcharts” it is a “pedagogical device” and not “literal translations of the underlying
28   documents.” (Resp. at 5.) Not so. United States v. Possick, 849 F.2d 332, 339 (8th Cir.


                                                   -3-
     Case 2:18-cr-00422-SMB Document 1292 Filed 09/09/21 Page 4 of 5




 1   1988) (flow charts showing organization of alleged drug conspiracy properly admitted). In
 2   a recent Idaho district court case, defendants objected to the admission of a summary
 3   exhibit because it used arrows to indicate the flow of money between defendants’ business
 4   entities. United States v. Babichenko, 2021 WL 236459, at *3 (D. Idaho June 9, 2021).
 5   They also objected that the arrows were argumentative and rendered the exhibits
 6   pedagogical devices rather than summaries. Id. The trial court, however, disagreed and
 7   found the arrows “a reasonable method of presenting the evidence.” Id. The same logic
 8   applies here. Rather than show the jury the voluminous financial documents, 1 the United
 9   States has compiled a flowchart to summarize the relevant financial transactions in a
10   digestible format.
11          Defendants also object to summary exhibit C (Doc. 1223-3) because it “purports to
12   paint a picture to the jury that Defendants continued to own Backpage after its sale in April
13   2015.” (Resp. at 5.) First, the exhibit simply reflects the revenue for Website Tech and
14   Ad Tech BV from 2016-18. And other summary exhibits demonstrate that Defendants
15   were still receiving Backpage funds in 2016. (See Doc. 1223-7 (payments from Website
16   Tech to Cereus Properties in 2016); Doc. 1223-6 (payments from Cereus Properties to
17   Spear in 2016); Docs. 1223-8 & 1223-9 (payments from Cereus Properties to Lacey and
18   Larkin in 2016).) Second, Defendant Larkin’s opening statement discussed how Carl
19   Ferrer owed Defendants Lacey, Larkin, Brunst, and Spear $300 million as of April 2018
20   because of the 2015 sale. Clearly, Backpage’s revenue remained relevant for these four
21   Defendants post-2015. Finally, any arguments about what these exhibits include or failed
22   to include, go to the weight rather than their admissibility. United States v. Rizk, 660 F.3d
23   1125, 1131 n.2 (9th Cir. 2011) (any argument about what a summary chart did not include
24   goes to the weight rather than their admissibility); see also United States v. Scholl, 166
25   F.2d 964, 978 (9th Cir. 1999) (“Generally, objections that an exhibit may contain
26   inaccuracies, ambiguities, or omissions go to the weight and not the admissibility of the
27   evidence.”).
28          1
                (See Doc. 1223-11) (production of over 165,000 financial records.)

                                                 -4-
     Case 2:18-cr-00422-SMB Document 1292 Filed 09/09/21 Page 5 of 5




 1          The United States has complied with Rule 1006. Defendants and the Court have
 2   now had an opportunity to inspect the summary exhibits. These nine exhibits properly
 3   summarize voluminous financial records. Further, the United States has established (1) the
 4   underlying materials that support the summary exhibits are admissible into evidence, and
 5   (2) those underlying materials were made available to Defendants. The nine summary
 6   exhibits should be admitted.
 7          Respectfully submitted this 9th day of September, 2021.
 8                                            GLENN B. McCORMICK
                                              Acting United States Attorney
 9                                            District of Arizona
10                                            s/ Andrew C. Stone
                                              KEVIN M. RAPP
11                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
12                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
13
                                              DAN G. BOYLE
14                                            Special Assistant U.S. Attorney
15                                            KENNETH POLITE
                                              Assistant Attorney General
16                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
17
                                              REGINALD E. JONES
18                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
19                                            Child Exploitation and Obscenity Section
20
21
22                                  CERTIFICATE OF SERVICE
23          I hereby certify that on this same date, I electronically transmitted the attached
24   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
25   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
26   as counsel of record.
27   s/ Andrew C. Stone
     U.S. Attorney’s Office
28


                                               -5-
